DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This office action is responsive to the claim amendments filed on 06/11/2020. As directed by the amendment: claims 1-5, and 13 have been amended. Thus, claims 1-13 are presently pending in this application.
Applicant’s amendments to claim 5 have overcome Examiner’s objection and are thus withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new grounds of rejection do not rely upon Straus (US 4,759,746) as applied in the prior rejection of record for any teaching.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Del Cerro et al. (US 5,273,530).
In regards to claim 1:A hollow needle, comprising: 
a cylindrical tube having an upper section defining a first opening and a sharpened point defining a second opening with a shaft therebetween, the tube defining a longitudinal axis therethrough; (annotated Fig. 1 below) 
the tube having at least one lumen extending from the upper section to the sharpened point; (Fig. 1 elements 14 , 26, and 28; Fig. 3a elements 14 and 22; col 4:17-11 “needle tip 22 is hollow and communicates with a passage through frame 12 which in turn communicates with a passage through handle 10. The passage through handle 10 in turn communicates with a feed line 26 and an aspiration line 28.”)
the shaft having a proximal portion comprising a straight segment of shaft coincident with the longitudinal axis of the tube and a distal portion which is curved relative to the longitudinal axis of the tube, such that the distal end of the shaft and the sharpened point curve away from the longitudinal axis of the tube to allow the needle to penetrate a surface, at a location, with the sharpened point and then be driven to a position non-linearly distal from the surface penetration location (annotated Fig. 1 below sections labeled accordingly, considered fully capable of penetrating a surface and being driven non-linearly from the surface penetration location).

    PNG
    media_image1.png
    263
    765
    media_image1.png
    Greyscale

In regards to claim 2:The hollow needle of claim 1, wherein the shaft and point curve between 5 degrees and 90 degrees away from the axis of the tube (annotated Fig. 1 below. Angles labeled A-D are congruent angles given that the two lines are parallel. Col 3:20-60 “A scleral depressor 12c can extend from the distal tip of frame 12, e.g., at an angle of about 45 degrees to each of tip 14 and the adjacent part of frame 12……. Needle tip 22 can be the tip of a needle such as a 30 gauge or a 27 gauge needle, and extends at an angle such as a right angle to the distal end 12a of frame 12”. Therefor the congruent angles must be between 5 and 90 degrees, about 45 degrees. As element 12c is shown to be about parallel with the longitudinal axis and element 14 is described to be about 45 degrees from element 12c. Consideration of about 45 away from the longitudinal axis with due to angle labeled D in annotated Fig. 1 below).

    PNG
    media_image2.png
    295
    547
    media_image2.png
    Greyscale
 
In regards to claim 4: The hollow needle of claim 1, wherein the distal end of the shaft is further curved to give the distal end of the needle a compound curvature in a varied direction (Annotated Fig. 1 above the compound curve of the shaft results in a varied direction from the curved segment of the shaft of the distal end of the needle).
In regards to claim 5: The hollow needle of claim 1, wherein a diameter of the at least one lumen is consistent throughout a length of the needle (col 3:54-60 “Needle tip 22 can be the tip of a needle such as a 30 gauge or a 27 gauge needle, and extends at an angle such as a right angle to the distal end 12a of frame 12. In general, a needle tip in the range from about 32 gauge to 15 gauge would be suitable”).
In regards to claim 6: The hollow needle of claim 1, wherein the needle is made of steel (col 3:44-60 “Handle 10 and the curved distal frame 12 can be made of a metal such as titanium, stainless steel, tantalum, or vitallium, or can be made of other suitable materials. Alternatively, stainless steel” (emphasis added)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Cerro et al. (US 5,273,530).
In regards to claim 3:
The hollow needle of claim 1, wherein the shaft and point curve 45 degrees away from the axis of the tube (Del Cerro does not explicitly teach but renders obvious 45 degrees see annotated Fig. 1 below. Angles labeled A-D are congruent angles given that the two lines are parallel. Col 3:20-60 “A scleral depressor 12c can extend from the distal tip of frame 12, e.g., at an angle of about 45 degrees to each of tip 14 and the adjacent part of frame 12……. Needle tip 22 can be the tip of a needle such as a 30 gauge or a 27 gauge needle, and extends at an angle such as a right angle to the distal end 12a of frame 12”. Therefor the congruent angles must be about 45 degrees. As element 12c is shown to be about parallel with the longitudinal axis and element 14 is described to be about 45 degrees from element 12c. Consideration of about 45 away from the longitudinal axis with due to angle labeled D in annotated Fig. 1 below”. Applicant’s disclosure admits it would be obvious to pick between 0 and 90 degrees and provides no criticality to the design choice. Para. 30 of specification “  It will be seen that in at least one embodiment, the curvature of the needle is between 5 and 90 degrees relative to the center-line 17 of the needle and the degree of curvature is determined by the use of the needle and the needs of the body into which it is driven. In a preferred embodiment, the curvature of the needle is 45 degrees relative to the center-line 17 of 
Del Cerro discloses the claimed invention except for explicitly stating the curved angle of 45 degrees away from the longitudinal axis. It would have been an obvious matter of design choice to select the curve angle of 45 degrees, since such a modification would have involved a slight change from the angle taught by Del Cerro. The range taught by Del Cerro is considered to be a variable angle due to Col 3:20-60 “angle of about 45 degrees”. This change is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.

    PNG
    media_image2.png
    295
    547
    media_image2.png
    Greyscale

Claim(s) 7-11 is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Del Cerro et al. (US 5,273,530).
In regards to claim 7:

In regards to claim 8: The hollow needle of claim 1, wherein the needle is heated and drawn to a desired curvature (Interpreted to be a product by process claim. Fig. 1 elements 12, 12a, 12c and 14 are considered to be substantially identical to the product claimed. See MPEP 2113).
In regards to claim 9: The hollow needle of claim 1, wherein the needle is bent after primary manufacture (Interpreted to be a product by process claim. Fig. 1 elements 12, 12a, 12c and 14 are considered to be substantially identical to the product claimed. See MPEP 2113).
In regards to claim 10: The hollow needle of claim 1, wherein the needle is bent prior to functional use (Interpreted to be a product by process claim. Fig. 1 elements 12, 12a, 12c and 14 are considered to be substantially identical to the product claimed. See MPEP 2113).
In regards to claim 11:The hollow needle of claim 10, wherein such bending is done using methods and devices that can cause a desired bend while maintaining the structural integrity of the needle including the lumen passage (Interpreted to be a product by process claim. Fig. 1 elements 12, 12a, 12c and 14 are considered to be substantially identical to the product claimed. See MPEP 2113).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minks (US 7,601,707 B1) in view of Bruno (US 4,383,530)
In regards to claim 12:
Minks teaches, the method of use of a hollow needle, having a curved section (Col 6:18-23 “When using a syringe and needle for subcutaneous injection, skin penetration seems best by using a very fine bore hypodermic needle (e.g., 1'' 30 gauge). The recipient can barely feel the stick and the fine bore causes minimal tissue disruption. Furthermore, the fine needle is flexible enough to bend enabling aim in any direction, even around sharp curves”. Minks does not explicitly say the needle is curved however it would be obvious to one of ordinary skill in the art a needle bent to go around a sharp curve would be bent to form a curve.) and a sharpened point, (Col 6:24-36 “The bevel of the needle should be facing down to avoid sticking structures immediately beneath the skin” bevel refers to the bevel tip of a hypodermic needle), to reach a point of interest within a surface or barrier, including the steps of: placing the sharpened point of the needle upon a barrier or surface to be pierced; applying pressure to the proximal end of the needle to cause the sharpened point to pierce the barrier or surface; and applying force in the direction of the curve of the needle, so as to push the sharpened point of the needle towards the point-of-interest (Col 6:18-47 “Needle 14 is inserted to a point adjacent to the inflamed area to be treated, and the medicines are delivered. As FIG. 6 shows, needle 14 is positioned at a 20.degree. to 30.degree. angle to the skin when penetrating the skin.”).
Bruno teaches, a sharpened point at its distal end and having a straight section at its proximal end, the sharpened point being curved away from a longitudinal axis of the 

    PNG
    media_image3.png
    171
    576
    media_image3.png
    Greyscale

Minks is analogous art in the same field of endeavor, needles and methods for injection of anti-inflammatory agent to tendons and tissues.
Bruno is analogous art in the same field of endeavor, needles for injections.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the method taught by Minks to use a curved needle as taught Bruno.

This would have been motivated by Bruno (Fig. 5A-C, Col 5:64-Col 6:6 “the needle of the present invention (the lowermost needle shown in each of FIGS. 5A thru 5C) generates little or no trauma,”).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minks (US 7,601,707 B1) in view of Bruno (US 4,383,530), as evidenced by Demers et al (US 2014/0336456 A1).
In regards to claim 13:

Minks teaches the following limitations, wherein the sharpened point is placed on a finger, having at least a tendon and a pulley, and the sharpened point of the needle is pushed between a pulley of the finger and a tendon of the finger to reach the point-of-interest (Minks teaches Col 6:65-Col 7:3 “The method disclosed herein is also useful for treating trigger finger. Trigger finger is secondary to swelling as a result of inflammation of the flexor tendon of the involved finger as it passes through the A-1 pulley apparatus, or swelling of the apparatus itself. Treatment via the method disclosed herein can be curative” Col 6:24-46 “In one embodiment, needle 14 is passed over the inflamed area, and then as needle 14 is withdrawn, the anti-inflammatory solution is sprayed in a fine mist or small droplets directly onto the surface of the inflamed tissue to be treated. It is important that the medication directly contacts the inflamed tissue because otherwise the technique less effective. For inflamed subcutaneous structures, such as tendons” Minks teaches directly delivering the medication to the tendons to be treated and explicitly discloses using this method to treat trigger finger. The treatment method taught by Minks does not explicitly say the trigger finger treatment as claimed. However it would be inherent to one of ordinary skill in the art the treatment taught by Minks would necessarily be done as claimed. Further, Demers is evidence that direct delivery of the medication for the treatment of trigger finger would necessarily require the needle to be pushed between a pulley of the finger and a tendon of the finger Annotated Fig. 31c below.).

    PNG
    media_image4.png
    288
    314
    media_image4.png
    Greyscale


	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark A Igel whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783